Exhibit 10.37

April 23, 2010

Dear David:

I am delighted and enthusiastic to confirm Weight Watchers International’s offer
of employment to you, for the position of President, North America. We have been
impressed with your abilities and the range of your potential contributions, and
we are looking forward to a fun and fruitful collaboration over the next years.

The details of your initial compensation and benefits package are attached. To
indicate your acceptance of the offer, please sign and date the enclosed
acceptance letter and forward to me at your earliest convenience.

You are joining the company at a very exciting stage of our growth. We
anticipate that your unique skills and capabilities will play an important role
in our efforts as we strive to continue to achieve and exceed our goals going
forward. On behalf of the entire team at Weight Watchers International, welcome
aboard!

Kind regards,

 

/s/    David Kirchhoff David Kirchhoff President and Chief Executive Officer



--------------------------------------------------------------------------------

April 23, 2010 - Employment Offer Letter: Compensation and Benefits details

 

Title

President, North America

 

Base Salary

$550,000- gross, per annum, less lawful deductions. To be paid bi-weekly, every
other Thursday. Salaried position- not overtime eligible.

 

Sign-On Bonus

You will receive a sign-on bonus of $100,000 (less lawful deductions), payable
on December 15, 2010. If you voluntarily resign or are terminated for Cause (as
defined herein) prior to your one year anniversary, you will be responsible to
repay to the Company any amount of such sign-on bonus received by you from the
Company. If you are terminated without Cause prior to your one year anniversary,
you will retain the entire sign-on bonus received by you from the Company.

 

Annual Performance Bonus

You will be eligible to earn a bonus in accordance with the Weight Watchers
bonus plan. Under the current plan, the bonus target for this position is 60% of
Base Salary, which can be over or underachieved, depending on individual and
Company performance vs. pre-defined objectives. Currently, your bonus structure
is based on 75% Company performance and 25% individual performance. In order to
be eligible to earn any bonus, you must be employed by October 1st of the bonus
year and be an active employee on the date of payment. Any bonus for fiscal year
2010 will be prorated based on your hire date, and the portion of your bonus
that is based on Company performance for fiscal year 2010 shall be based on a
financial performance rating of no less than 100%.

 

Post-Termination Benefits

The Company may terminate your employment at any time for any reason or for no
reason. In the event the Company terminates your employment, other than for
Cause, you will receive at a minimum (i) 6 months of salary continuation, (ii) a
pro-rata portion of your annual performance bonus with respect to the fiscal
year in which you are terminated (the portion of which based on Company
performance will be based on the Company’s performance for that year (subject to
the terms of “Annual Performance Bonus” above)), and (iii) 6 months of continued
medical insurance coverage for you and your eligible dependents on the same
basis available to you immediately prior to your termination. The pro-rata
portion of your annual performance bonus shall be payable in the first fiscal
quarter of the Company’s fiscal year following the date of your termination, or,
if you are terminated in a first quarter



--------------------------------------------------------------------------------

 

of a Company fiscal year, that same quarter. For the avoidance of doubt, the
“Post-Termination Benefits” described herein shall not be provided to you in the
event your termination results from a change in control of the Company and you
are provided any benefits or other consideration in connection therewith
pursuant to a continuity or other agreement between you and the Company.

 

Paid Time Off Policy

You will be entitled to a total of 24 days of paid time off (on a pro-rated
basis), and company holidays (subject to local practices).

 

Health Care, Dental and Vision Plan

Coverage is available under the current plan, in accordance with the terms of
the official plan documents. Coverage is effective from your date of hire.

 

Life Insurance

You will be eligible for life insurance, in accordance with the Company’s
policies and the official plan document. Currently you would be eligible for
life insurance at two times your annual salary plus optional coverage available
at the employee’s expense.

 

Weight Watchers Savings Plan (WWSP)

You will be eligible to participate in the Weight Watchers 401k plan in
accordance with the terms of the official plan documents.

 

Weight Watchers Exec Profit Sharing Plan (WWEPSP)

You will be eligible to participate in the Non-Qualified Defined Contribution
plan, per Company policy, in accordance with the terms of the official plan
documents.

 

Wellness Allowance

You will be paid $1,000 towards approved wellness or fitness expenses. You will
be eligible for this allowance three months after date of hire, and on an annual
basis thereafter.

 

Car Allowance

You will receive a car allowance of $1,100 per month, to be paid in accordance
with the Company’s policies.

 

Stock Options & Restricted Stock Units

You will be granted 150,000 stock options, each vesting at the rate of 1/3 per
year over three (3) years. The Grant Date will be your first day of employment.
The exercise price on the stock options will be determined by taking the average
closing price of Weight Watchers stock on the Grant Date and the 4 trading days
that immediately precede that date. The stock options will expire 10 years after
the Grant Date. Your awards are subject to your continued employment and shall
be governed by the Weight Watchers International,



--------------------------------------------------------------------------------

 

Inc.’s stock-based incentive compensation plan documents and relevant
agreements, including Weight Watchers International, Inc. Terms and Conditions
for Employee Stock Awards (the “Terms and Conditions”).

 

Termination for “Cause”

For purposes of this Employment Offer Letter, “Cause” shall mean (i) your
willful and continued failure to perform your material duties with respect to
the Company or its Affiliates (defined below) which continues beyond 10 days
after a written demand for substantial performance is delivered to you by the
Company or its Affiliates, (ii) willful misconduct by you involving dishonesty
or breach of trust in connection with your employment which results in a
demonstrable injury (which is other than de minimis) to the Company or its
Affiliates, (iii) your conviction for any felony or any misdemeanor involving
moral turpitude, or (iv) any material breach by you of your restrictive
covenants set forth in Section 7.10 of the Terms and Conditions. “Affiliate”
means any entity that is consolidated with the Company for financial reporting
purposes or any other entity designated by the Board of Directors of the Company
in which the Company or an Affiliate has a direct or indirect equity interest of
at least twenty percent (20%), measured by reference to vote or value.

 



--------------------------------------------------------------------------------

David Kirchhoff

President and Chief Executive Officer

Weight Watchers International, Inc.

11 Madison Ave

New York, NY 10010

This is to confirm my acceptance of the offer of conditional employment
presented to me by Weight Watchers International for the position of President,
North America (per the offer letter and attachment dated April 23, 2010).

I understand that my employment with Weight Watchers International is at will
and that Weight Watchers International may terminate my employment at any time,
with or without notice. I understand that I am also free to terminate my
employment at any time, for any reason, with or without notice.

My signature below confirms that I understand and agree to the contents of my
offer letter (a copy of which I have attached).

I am pleased to accept Weight Watchers International’s offer, and I look forward
to working with you.

 

/s/    David Burwick     April 26, 2010 David Burwick     Date

 